Filed 4/15/15 In re Gallegos CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




In re ASHLEY GALLEGOS,                                                   E063002

        on Habeas Corpus.                                                (Super.Ct.Nos. RIC1501725 &
                                                                          CR58553)

                                                                         OPINION




         ORIGINAL PROCEEDINGS; petition for writ of habeas corpus. Elaine M.

Kiefer, Judge. Petition granted in accordance with the Attorney General’s concession

and agreement.

         Steven L. Harmon, Public Defender, Joshua Knight, Deputy Public Defender, for

Petitioner.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Eric A. Swenson and Jennifer B. Truong, Deputy Attorneys General, for Respondent.

         This court has reviewed the petition and supporting documents, and has requested

and received an informal response from the Attorney General. In accordance with the



                                                             1
request of the petition and the acquiescence by the People, the petition for writ of habeas

corpus is granted.

                                      DISPOSITION

       The matter is remanded to the Superior Court of Riverside County for

resentencing pursuant to People v. Gutierrez (2014) 58 Cal.4th 1354 and Miller v.

Alabama (2012) 567 U.S. ___ [132 S.Ct. 2455]. The superior court shall set a schedule

for briefing and argument.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                       P. J.
We concur:



HOLLENHORST
                          J.



MILLER
                          J.




                                             2